DISMISS; and Opinion Filed August 30, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00987-CV

PANTHER COMPLETION SERVICES, LLC AND JEREMY WILLIAMSON, Appellants
                               V.
       WILLIAM BRADLEY LENTZ, AND BEVERLY LENTZ, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-14203

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                  Opinion by Justice Schenck
       Before the Court is appellants’ “second advisory to the Court” in which they request the

appeal be dismissed as the issue on appeal has been resolved. We grant the request and dismiss

the appeal. See TEX. R. APP. P. 42.1(a).




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE


170987F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 PANTHER COMPLETION SERVICES,                       On Appeal from the 116th Judicial District
 LLC AND JEREMY WILLIAMSON,                         Court, Dallas County, Texas
 Appellants                                         Trial Court Cause No. DC-16-14203.
                                                    Opinion delivered by Justice Schenck,
 No. 05-17-00987-CV         V.                      Justices Lang-Miers and Evans
                                                    participating.
 WILLIAM BRADLEY LENTZ AND
 BEVERLY LENTZ, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement among the parties, we ORDER appellees William Bradley Lentz
and Beverly Lentz recover their costs of this appeal from appellants Panther Completion Services,
LLC and Jeremy Williamson.


Judgment entered this 30th day of August, 2018.




                                              –2–